DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dwivedi et al. (US 20170256051 A1; hereinafter “Dwivedi”) in view of Yan et al. (US 20200167907 A1; hereinafter “Yan”).

Regarding claim 1, Dwivedi teaches a method comprising: 
installing an executable program (i.e., “a return application”) on a mobile device (i.e., “on the first device”; “e.g., electronic such as a mobile device, laptop, etc.”; see [0006]); 
prompting a user of the mobile device to place the mobile device so that a display section of the mobile device faces a reflective surface of a mirror (i.e., “prompt the user to position the device in front of a reflective surface, such as a mirror (e.g., to allow an image of the reflection of the device in the mirror to be captured by the device itself)”; see [0004]); 
performing a tracking calibration function to adjust the mobile device position and display for optimal image capture (i.e., “The return application may guide the user to position the device in a predetermined position (e.g., closer to the mirror) to increase the probability that an image is captured that can be used to accurately assess the condition of the screen”; see [0004]; “The brightness of the screen of the first device may be calibrated based on the captured first image”; see [0009]); 
modifying a brightness setting and a camera sensitivity setting of the mobile device to optimize image capture (i.e., “brightness may be adjusted 
determining that the mobile device is in an acceptable orientation with respect to the mirror (i.e., “an orientation of the device may be determined based on the captured image of the first graphic, and guidance may be provided to adjust an orientation of the device based on the determined orientation… If it is determined that the captured first image(s) and/or the captured second image(s) is not a processable image, the first device may be allowed to be reoriented to capture a processable image.”; see [0007]), and thereupon: 
capturing an image of the mobile device as reflected from the mirror (i.e., “When the device is in a predetermined position, one or more images may be captured. The image may be automatically captured after the return application determines that the device is in the predetermined position (e.g., an optimum position for capturing an image)”; see [0051]); and 
processing the captured image to determine whether a defect can be identified in the display of the mobile device (i.e., “The image of the screen may be processed and/or analyzed and a determination of whether the screen is damaged may be made based on the analyzed image”; see [0004]), wherein the processing further comprises: 
extracting, from the captured image, a subimage corresponding to a screen of the mobile device (i.e., “A selected portion of the image, such as the device screen and/or active portion of the device screen (e.g., lit portion and/or portion that responds to touch), may be identified… a selected portion of the received image may be selected to reduce the size of the image to the portion relevant to the analysis of the condition of the device screen… The device screen 510 may be detected using corner detection 535, as illustrated in the image 530 in FIG. 5B”; see [0069] and FIG. 5A, B), and 
adjusting the subimage into a desired form (i.e., “The selected portion of the image may be adjusted (operation 430). For example, the server may adjust the contrast, brightness, coloring, sharpness, exposure, bleeding, alignment, image translation, size, and/or other appropriate aspects of the image”; see [0071]);
presenting transformed subimage to a pre-trained neural network to identify one or more device defects (i.e., “the server may include an neural network that has been trained to identify damaged screens and/or probabilities that screens or portions thereof are damaged”; see [0053]; “The neural network of the server may perform the analysis of one or more parts of the adjusted image based on 
obtaining from the pre-trained neural network an indication of a first defect from the one or more device defects that corresponds to the screen of the mobile device, further including an indicia showing a portion of the mobile device screen that activates a defective class in the pre-trained neural network (i.e., “the server may include an neural network that has been trained to identify damaged screens and/or probabilities that screens or portions thereof are damaged”; see [0053]; “FIG. 8B illustrates an implementation of an interface generated as a result of a determination… As illustrated, the darker (e.g., red) flags indicate parts identified as damaged parts”; see [0108] and FIG. 8B).
Dwivedi does not explicitly disclose:
transforming a perspective of the subimage into a rectangular aspect.
But Dwivedi further teaches:
the selected portion of image being rectangular image corresponding to a rectangular screen 520 (see [0069] and FIG. 5B).
And Yan teaches:
transforming a perspective of an image portion of a camera into a rectangular aspect (i.e., “As can be seen from FIGS. 3a and 3b, when the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Dwivedi in view of Yan, to transform a perspective of the subimage into a rectangular aspect, as claimed. The motivation would be to make sure the selected screen area image is in a normal rectangular aspect for inspection.
Note that Yan has a filing date earlier than the current continuation-in-part application regarding the feature of “transforming a perspective of an image portion” which has a filing date of 02/19/2018.

Regarding claim 2, Dwivedi further teaches:
formatting results of the determining step for transmission to a host server (i.e., “the server may receive the image via the return application. The image may be automatically uploaded to the server and/or selected for upload by the user via the return application”; see [0068]; note that it is implied or would have been obvious that the image information would be formatted to a compatible image format receivable by the server).

Regarding claim 8, Dwivedi further teaches:

cropping the image (i.e., “the return application may also crop the device within the image”; see [0051]).
Dwivedi does not explicitly disclose (see the underlined): 
wherein processing the captured image further comprises: 
rotating the captured image to a portrait mode and cropping the rotated image.
But Dwivedi teaches adjusting the image in many appropriate aspects (i.e., “the server may adjust the contrast, brightness, coloring, sharpness, exposure, bleeding, alignment, image translation, size, and/or other appropriate aspects of the image”; see [0071]). Also, it is well-known to rotate an image to a desired mode, such as portrait or landscape, for viewing or processing. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to rotate the captured image to a portrait in processing the captured image and cropping the rotated image, as claimed. The motivation would be to make sure the captured image is in the same orientation as the learning image sets in the neural network for the defect detection (see [0053])

Regarding claim 9, as the result of modification applied to claim 8 above, Dwivedi in view of Yan further teaches:
wherein: 
the rotating and cropping steps are performed by a processor of the mobile device (i.e., “executable by the processor of the device”; see Dwivedi, [0045]); and 
the rotated and cropped image is further formatted for transmission to a host server (i.e., “the server may receive the image via the return application. The image may be automatically uploaded to the server and/or selected for upload by the user via the return application”; see Dwivedi, [0068]; note that it is implied or would have been obvious that the image information would be formatted to a compatible image format receivable by the server).

Regarding claim 10, Dwivedi further teaches:
wherein processing the captured image to determine whether a defect can be identified in the display of the mobile device further comprises: 
resampling the transformed subimage to a predetermined input image data configuration (i.e., “the captured images may be processed by the neural network at full resolution or a lower resolution”; see [0100]);  -4-
presenting the resampled transformed subimage to the pre-trained neural network to identify one or more device defects (i.e., “the server may include an neural network that has been trained to identify damaged screens and/or probabilities that screens or portions thereof are damaged”; see [0053]; “The neural network of the server may perform the analysis of one or more parts of the adjusted image based on patterns 
obtaining from the pre-trained neural network an indication of a first defect from the one or more device defects that corresponds to the screen of the mobile device (i.e., “the server may include an neural network that has been trained to identify damaged screens and/or probabilities that screens or portions thereof are damaged”; see [0053]; “FIG. 8B illustrates an implementation of an interface generated as a result of a determination… As illustrated, the darker (e.g., red) flags indicate parts identified as damaged parts”; see [0108] and FIG. 8B).

Regarding claim 12, Dwivedi further teaches:
wherein obtaining from the pre-trained neural network an indication of a first defect further comprises identifying a local area of a fault in the display of the mobile device (i.e., “an neural network that has been trained to identify damaged screens and/or probabilities that screens or portions thereof are damaged”; see [0053]) using class activation mapping (i.e., “FIG. 7 illustrates an implementation of an example of an adjusted image that includes a device screen 710 and the resulting parts 720… each part of the adjusted image may be analyzed by a node of the neural network… A determination of whether one or more part(s) of the image shows damage may be made”; see [0072]-[0073]).

Regarding claim 13, Dwivedi further teaches:
receiving, by a server communicatively coupled to the mobile device, the captured image (i.e., “the server may receive the image via the return application. The image may be automatically uploaded to the server and/or selected for upload by the user via the return application”; see [0068]), and 
wherein the processing of the captured image is performed within a processor of the server (i.e., “The image may be processed by the server”; see [0069]; “Server 110 may include a memory and a processor that executes instructions and manipulates data to perform operations of server”; see [0121]).

Regarding claim 14, Dwivedi further teaches:
training the pre-trained neural network with training data stored in a database in the server (i.e., “the image(s) may be stored in a memory of the device and/or in a memory coupled to the device (e.g., cloud storage and/or memory of the server)”; see [0113]; “The memory may include a repository (e.g., a database) of data”; see [0121]), the training data comprising at least: device screen training images and identified defects respectively corresponding to the device screen training images (i.e., “the neural network may be trained to identify damaged screens by processing a set of images including screens with known cracks, breaks, and/or other 

Regarding claim 15, Dwivedi further teaches:
wherein the training data stored in the database is augmented with a new training image corresponding to a captured image of -5-the mobile device and a corresponding identified defect associated with the captured image of the mobile device (i.e., “The neural network may self-adjust and/or adjust based on updates to the system to improve accuracy of screen damage detection, in some implementations. For example, learning tools, such as captured images and/or marked damage (e.g., captured images in which the parts identified as damaged are flagged by for example color and/or pattern changes), may be provided to the neural network to facilitate and/or to allow the neural network to further learn to identify a condition of a device”; see [0044]).

Regarding claim 16
re-training the pre-trained neural network with the augmented training data (i.e., “The neural network may self-adjust and/or adjust based on updates to the system to improve accuracy of screen damage detection, in some implementations. For example, learning tools, such as captured images and/or marked damage (e.g., captured images in which the parts identified as damaged are flagged by for example color and/or pattern changes), may be provided to the neural network to facilitate and/or to allow the neural network to further learn to identify a condition of a device”; see [0044]).

Regarding claim 17, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Dwivedi does not explicitly disclose: 
wherein the predetermined input image data configuration comprises a pixel configuration of 320 X 544 pixels.
However, many aspects of the image(s) for the defect detection can be adjusted accordingly (see Dwivedi, [0071] and [0100]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the predetermined input image data configuration comprising a pixel configuration of 320 X 544 pixels as claimed. The motivation would be to select a desired pixel configuration as a matter of adjusting the dimension and resolution according to the shape of the screen and the balance between speed and accuracy.

claim 18, Dwivedi further teaches:
wherein the one or more device defects comprises one of: 
a crack in the display of the mobile device; 
one or more stuck pixels in the display of the mobile device; 
one or more dead pixels in the display of the mobile device; 
blemish or crack on a casing of the mobile device; 
LCD bleed on the display of the mobile device; 
a pink hue defect on the display of the mobile device; and 
combinations thereof (i.e., “a set of images including screens with known cracks, breaks, and/or other damage”; see [0053]; “the server may analyze the part to determine if screen damage is present (e.g., crack, dent, chip, pixel damage, etc.)”; see [0073]; “identification of damage (e.g. cracks, bruises, chips, etc.)”; see [0092]; “provide details about the condition such as cracked, bruised, stuck pixel, minor defect”; see [0102]).

4.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dwivedi in view of Yan, Wong et al. (US 20170091557 A1; hereinafter “Wong”) and HONG et al. (US 20150123987 A1; hereinafter “HONG”).

	Regarding claim 3, Dwivedi further teaches:
wherein the tracking calibration function further comprises: 
determining from camera data obtained from the mobile device that the mobile device is out of optimal placement (i.e., “the return application may 
a direction for the user to move the mobile device to obtain an optimal placement of the mobile device with respect to the mirror is calculated (i.e., “prompt (e.g., via visual and/or auditory notifications) the user with instructions to adjust the position of the device, such as to move the device closer, farther away, tap the image to refocus the image, adjust the angle at which the device is held, etc.”; see [0051]; “guide a user to align and position device at the correct angle and distance from the mirror”; see [0059]); and 
the direction is displayed on the mobile device in a manner readable in the mirror by the user (i.e., “via visual and/or auditory notifications”; see [0051]; “facilitate capture of images using cues (e.g., audio, tactile, and/or visual)… include (e.g., via overlays, pop-ups, embedded images, etc.) arrows (e.g., 2D and/or 3D) pointing to direct a user to reorient the device”; see [0059]).
Dwivedi does not explicitly disclose: 
retrieving one or more ambient lighting parameters from the mobile device;  -2-
adjusting a brightness parameter of the display of the mobile device based upon the retrieved ambient lighting parameters; 
adjusting a sensitivity parameter of the camera of the mobile device from retrieved ambient lighting parameters; 
But Wong teaches:
retrieving one or more ambient lighting parameters from a mobile device (i.e., “ambient light sensor” of “a personal digital assistant (PDA), personal music player, a mobile telephone, or a notebook, laptop or tablet computer system”; see [0038]);  and
adjusting a sensitivity parameter of the camera of the mobile device from the retrieved ambient lighting parameters (i.e., “Many cameras include an auto-exposure (AE) feature that automatically sets exposure parameters such as shutter speed, exposure time, aperture setting, image sensor sensitivity, white balance, tone mapping, and the like, based on the current lighting conditions being captured by the camera”; see [0006]).
And HONG teaches:
adjusting a brightness parameter of the display of the mobile device based upon the retrieved ambient lighting parameters (i.e., “the brightness of an image output from a display device or the exposure of a camera lens is adjusted according to ambient illumination”; see [0147]); and
adjusting a sensitivity parameter of the camera of the mobile device from the retrieved ambient lighting parameters (i.e., “the brightness of an image output from a display device or the exposure of a camera lens is adjusted according to ambient illumination”; see [0147]); 


Regarding claim 4, as result of modification applied to claim 3 above, Dwivedi in view of Yan, Wong and HONG further teaches:
wherein adjusting a sensitivity parameter of the camera of the mobile device further comprises: 
adjusting an ISO setting of the camera (i.e., “exposure parameters… image sensor sensitivity”; see Wong, [0006]); and 
adjusting a shutter speed of the camera (i.e., “shutter speed”; see Wong, [0006]).

Regarding claim 5, as result of modification applied to claim 3 above, Dwivedi in view of Yan, Wong and HONG further teaches:
wherein adjusting a sensitivity parameter of the camera of the mobile device further comprises adjusting an exposure compensation value associated with the camera of the mobile device (i.e., “exposure 

Regarding claim 6, Dwivedi further teaches:
displaying one or more fiducials on the display of the mobile device (i.e., “The application may generate one or more graphics (e.g., a picture, a pattern, solid color display, and/or graphical user interface) for display on the device screen”; see [0061]); and 
sensing one or more of the fiducials from camera data obtained from the mobile device (i.e., “capture (e.g. automatically and/or manually with a selection from a user) image(s) of the device screen”; see [0061]; “The return application then may analyze the reflection of the identifier displayed in the mirror via the camera”; see [0062]).

Regarding claim 7, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Dwivedi does not explicitly disclose: 
wherein: 
retrieving one or more ambient lighting parameters from the mobile device further comprises obtaining the parameters from an API associated with an operating system installed on the mobile device.
But an API is well-known for communicating parameters between software components.


Response to Arguments
5.	The objections to the claims have been withdrawn in view of the after-final amendment of 12/10/2020, which results in the current amendment dated 01/11/2021.

6.	Regarding the issue of 103, Applicant argued: The Office Action’s Response to Applicant’s Arguments stated… The Applicant respectfully disagrees for a number of reasons…  the MPEP in the same section states notes that, “However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms… First of all, addressing the ordinary and customary meaning of “class activation,” “class activation maps” and “classes,” these terms are indeed terms of art in the field of neural networks, contrary to the assertions of the Advisory Action. For example, one reference online provides a detailed explanation: “Demystifying Convolutional Neural Networks Using Class Activation Maps” provides a good example of knowledge of a person of skill in the relevant art… The article notes that a “Class Activation map for a particular category indicates the discriminative region used by a Convolutional Neural Network to identify the category.” … We can identify the importance of the image regions by projecting back the weights of the output layer on the convolutional feature maps obtained from the last Convolution Layer. This technique is known as Class Activation Mapping. Therefore, the example shows that a person of skill in the art would know, understand, and appreciate that the ordinary and customary use of the terms “class activation,” “class activation maps” and “classes” do not merely refer generically to defects, but rather to specific configuration states of neural network layers that provide a specific type of output in a convolutional neural network architecture. The ordinary meaning of Class Activation and Class Activation Mapping to those of skill in the relevant arts refers to a specific architecture and technique used in a convolutional neural network (CNN), not generic defect identification.
	It is respectfully submitted that although certain terms can be interpreted as terms of art, they nevertheless should be, interpreted based on its BRI unless it is inconsistent with the specification. See MPEP 2111.01(I). Therefore, activating a class is interpreted in a broader sense that includes not only meaning in the term of art as argued, but also its plain meaning. To interpret only as the meaning in the terms of the art would be to import into a claim limitations that are not part of the claim. See MPEP 2111.01 (II). The claim recites nothing specific as to require the interpretation of the feature at issue only according to the term of art. Moreover, it is unclear of the scope of “activates a defective class” when interpreted as the term of art. The article referred by Applicant is about class activation mapping, there is no explanation of activating a class, not to mention activating a defective class. It is also unclear whether the neural network damage classification unit 34 properly activates the neuron corresponding to the class of damage or no damage for the feature data.” See Lewis, III et al. (US 6386038 B1), col. 14, lines 45-50. 

7.	Applicant argued: Additionally, the instant Specification serves to define and provide context for these terms. Class activation and class activation mapping is disclosed at least in paragraph [0122], for example… The Federal Circuit has stated that claims must be interpreted in a manner “consistent with the specification, . . . and that claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.” … As such, neither the Dwivedi nor the Yan reference, alone or in combination, teaches or discloses all elements of the Applicant’s amended Claim 1, and therefore the independent claim is in condition for allowance.
It is respectfully submitted that the claim recites nothing specific as to require the interpretation only according to the terms of art. A BRI that is broader to encompass the terms of art and plain meanings, as in the rejections above, is reasonable and consistent with the BRI guidance. Also note that, the claim recites “an indicia showing a portion of the mobile device screen that activates a defective class in the pre-trained neural network.” Dwivedi providing an indicia of the damaged portion is enough to meet or render obvious the rest of the limitation. The activation would (either inherently or obviously) take place during 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN C KUAN/Primary Examiner, Art Unit 2857